Citation Nr: 0931710	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether unreimbursed medical expenses were properly counted 
for the calendar year 2005, for determining countable income 
for pension purposes.

[Issues involving entitlement to claims for compensation 
under 38 U.S.C.A. § 1151 for disabilities claimed to have 
been incurred due to a VA hospitalization from July 29, 1991, 
to August 6, 1991, are addressed in a separate decision.]



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from March 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 award action of the 
Pension Maintenance Center (PMC) of the St. Paul regional 
office (RO).  In February 2008, the appellant appeared at the 
Muskogee, Oklahoma, RO for a videoconference hearing held 
before the undersigned.  The appeal was remanded by the Board 
in April 2008.  

As this issue involves countable income for pension purposes, 
a separate decision will be entered for the issues involving 
entitlement to compensation under 38 U.S.C.A. § 1151.  


FINDING OF FACT

The Veteran's claimed unreimbursed medical expenses of $818 
for 2005 were properly counted by deducting $310, the amount 
by which they exceeded 5 percent of the maximum rate ($508), 
from his annual income.  



CONCLUSION OF LAW

Unreimbursed medical expenses were properly counted for the 
calendar year 2005, for determining countable income for VA 
pension purposes.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.29, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has been in receipt of non-service-connected 
pension benefits since 1995.  He has also been in receipt of 
Social Security Administration (SSA) benefits throughout this 
period.  The maximum rate of VA pension benefits that may be 
paid is set by law.  An otherwise qualifying veteran will be 
paid up to the maximum rate, reduced by the amount of his 
countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  
Countable income consists of payments of any kind from any 
source received during a 12-month annualization period (i.e., 
a year), unless specifically excluded.  38 C.F.R. § 3.271.  
Social Security Administration (SSA) disability benefits 
constitute countable income, as they are not specifically 
excluded.  See 38 C.F.R. § 3.272.  

Unreimbursed medical expenses paid by the appellant are 
excluded from income, if they exceed 5 percent of the maximum 
rate.  38 C.F.R. § 3.272(g).  Thus, to the extent medical 
expenses exceed 5 percent of the maximum rate, they may be 
deducted from income.    

The Veteran contends that the entire amount of his 
unreimbursed medical expenses should be deducted from his 
income; he believes that the amount should not be reduced by 
5 percent of the maximum rate.  He states that he needs the 
entire amount for living and medical expenses.  He feels his 
disability was caused by VA medical care, and, therefore, the 
total amount of his medical expenses for 2005 should be 
deducted from his countable income.  

The Veteran reported $817.56 in paid, unreimbursed medical 
expenses for the year 2005.  For purposes of calculating VA 
pension benefits, countable annual income will be rounded up 
to the nearest dollar, while monthly payments will be rounded 
down to the nearest dollar.  38 C.F.R. § 3.29.  Therefore, 
the Board has counted $818 in paid medical expenses.  He did 
not report any additional paid medical expenses for that 
period, nor did he claim any insurance premiums.  The Veteran 
is in receipt of SSA benefits, and Medicare premiums deducted 
from a Veteran's SSA benefits may also be deducted from 
income.  However, in this case, records from SSA reflect that 
his Supplemental Medical Insurance is paid by the state; 
accordingly premiums are not deducted from the Veteran's 
benefits, and thus are not a medical expense paid by him.  As 
such, they may not be deducted from income, and were properly 
not claimed as medical expenses by the Veteran.   

For the period from December 1, 2004, through November 30, 
2005, the maximum rate of VA pension for a single Veteran 
with no dependents was $10,162.  See VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B.  Five percent of this 
amount is $508; of the $818 of medical expenses, the 
additional $310 was properly deducted from his annual SSA 
income of $7,464 for that same time period, for a total 
countable income of $7,154.  He was correctly paid the 
difference between this amount and his maximum rate, $3,008, 
or $250 per month.  

The Board is bound in its decisions by applicable statutes 
enacted by Congress.  Payments of monetary benefits from the 
Federal Treasury must be authorized by statute, regardless of 
extenuating circumstances or claims of fairness.  See, e.g., 
Office of Personnel Management v. Richmond, 496 U.S. 414, 
426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, unless an individual meets 
all of the requirements of a particular law, he or she is not 
entitled to the benefit; indeed the benefit cannot be 
awarded, regardless of the circumstances.  

Congress did not enact any exceptions to the above-discussed 
legal provisions which would permit a grant of the requested 
benefit, i.e., deduction of all medical expenses for purposes 
of entitlement to pension benefits, even if the disability 
was caused by VA.  (The Veteran also claims compensation 
under 38 U.S.C.A. § 1151 for the claimed additional 
disability, which is the subject of a separate decision, but 
this decision is limited to pension, which, unlike VA 
compensation, is an income-based benefit.)  Moreover, in the 
statement of medical expenses for 2005, the expenses claimed 
were for eye care and dental work, which the Veteran has not 
claimed were due to VA treatment.    

However, in the future, the Veteran is encouraged to keep 
track of all paid medical expenses for submission to VA, 
including over-the-counter medication such as aspirin that he 
purchases, as well as allowed mileage for transportation for 
medical purposes.  

The Veteran's annual paid medical expenses are applied to 
reduce his countable income to the extent that they exceed 5 
percent of the maximum rate.  For the year 2005, the 
Veteran's paid medical expenses were $818.  Since 5 percent 
of the maximum rate is $508, his countable income may be 
reduced by the remainder, or $310.  Thus, his countable 
annual SSA income of $7,464 for 2005 was reduced by $310 to 
$7,154.  VA pays pension equal to the difference between his 
maximum rate and his countable income, in this case, $3008 
for the year, or $250 per month.  His pension benefits were 
properly calculated.  As the law is dispositive in this case, 
and the relevant facts are not in dispute, the appeal must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  Hence, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Unreimbursed medical expenses were properly counted for the 
calendar year 2005; the appeal is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


